DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 14, “the the X-ray source” has been deleted and replaced by --the X-ray source--
In claim 18, line 16, “being configured capture” has been deleted and replaced by --being configured to capture--
[Examiner note(s): The aforementioned changes were made to correct typos].
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-10 and 13-17, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
capturing a plurality of first projection images along the linear trajectory, an X-ray source and X-ray detector capturing an object undergoing examination in a first plane of capture; 
capturing a plurality of second projection images along the linear trajectory, the X-ray source and the X-ray detector capturing the object undergoing examination in a second capture plane, different from the first capture plane, wherein the first capture plane and the second capture plane form an angle of examination; 
determining a first slice image dataset based upon the plurality of first projection images and determining a second slice image dataset based upon the plurality of second projection images; and 
registering the first slice image dataset and the second slice image dataset and including all limitations recited in independent claim 1.
As per claim 11 and dependent claim 12, the examiner found no reference in the prior art that disclosed or rendered obvious an image generating unit comprising: 
a receiving unit configured to receive a plurality of first projection images captured along a linear trajectory, an X-ray source and an X-ray detector being configured to capture an object undergoing examination in a first capture plane, and to receive a plurality of second projection images captured along the linear trajectory, the X-ray source and the X-ray detector being configured capture the object undergoing examination in a second capture plane, different from the first capture plane, the first capture plane and the second capture plane forming the angle of examination;
a determining unit to determine a first slice image dataset based upon the first projection images and to determine a second slice image dataset based upon the second projection images; and 
a registering unit to register the first slice image dataset and the second slice image dataset and including all limitations recited in independent claim 11.
As per claim 18 and dependent claims 19-20, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
receiving a plurality of first projection images captured along a linear trajectory, an X-ray source and an X-ray detector being configured to capture an object undergoing examination in a first capture plane to create the plurality of first projection images;
 receiving a plurality of second projection images captured along the linear trajectory, the X-ray source and the X-ray detector being configured to capture the object undergoing examination in a second capture plane to create the plurality of second projection images, the second capture plane being different from the first capture plane and the first capture plane and the second capture plane forming the angle of examination; 
determining a first slice image dataset based upon the plurality of first projection images and determining a second slice image dataset based upon the plurality of second projection images; and 
registering the first slice image dataset and the second slice image dataset and including all limitations recited in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20170367665

    PNG
    media_image1.png
    661
    443
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    485
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    516
    489
    media_image3.png
    Greyscale



U.S. Patent Application Publication 20170367665 discloses a system configured to
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884